MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00643-CV

              JOSEPH GLASS AND HILDEGARD GLASS, Appellants

                                           V.
          MILES GILBERT D/B/A MG SHEET METAL WORKS, Appellee

    Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                     1013437).

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 25th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed
             by the trial court on May 28, 2014. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was reversible error in
             the portion of the trial court’s judgment that granted summary
             judgment on the breach of contract and unjust enrichment
             claims. Accordingly, the Court reverses this portion of the
             trial court’s judgment.

                     The Court further holds that there was no reversible
             error in the remaining portions of the trial court’s judgment.
             Therefore, the Court affirms the remaining portions of the
             trial court’s judgment.
                        The Court further remands the case to the trial court
                for further proceedings.

                       The Court orders that appellate costs are assessed
                against each party incurring same.

                       The Court orders that this decision be certified below
                for observance.

                Judgment rendered June 25, 2015.

                Panel consists of Justices Jennings, Bland, and Brown.
                Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 14, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT